WATSON, Judge.
This appeal was decided originally by this court in an opinion which affirmed, with the exception of a minor point, the judgment of the trial court. See 359 So.2d 1094 (La.App.1978). The case has been remanded to us by the Louisiana Supreme Court, 362 So.2d 1117, for reconsideration in light of Alexander v. Burroughs Corp., 359 So.2d 607 (La.1978).
At the time of considering the applications of General Motors Corporation and Martin GMC Trucks, Inc. for rehearing [de*1136nied July 5,1978], we studied the decision in Alexander v. Burroughs Corp. [handed down May 22, 1978], and following the remand by the Louisiana Supreme Court, we have again considered Alexander v. Burroughs Corp., as well as the various arguments presented by the parties.
We find no reason to modify our original opinion.
The application for additional attorney’s fees for John H. White’s counsel is denied.
Costs on remand are taxed against General Motors Corporation and Martin GMC Trucks, Inc.
ORIGINAL OPINION REINSTATED.